Citation Nr: 1810165	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  11-27 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to May 10, 2012.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1996 to November 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2014 decision, the Board denied an increased rating for the Veteran's service-connected colitis.  At that time, the Board also took jurisdiction over the TDIU issue and remanded the claim for additional development.  

Thereafter, in a July 2017 rating decision, the RO awarded the Veteran a 100 percent rating for colitis with gastroesophageal reflux disease (GERD), effective May 10, 2012.  As the Veteran is in receipt of a 100 percent rating for his sole service-connected disability as of such date, his TDIU claim is moot for the period since then.  However, the issue of entitlement to a TDIU prior to May 10, 2012 remains on appeal.


FINDING OF FACT

Prior to May 10, 2012, the Veteran's service-connected colitis did not prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

Prior to May 10, 2012, the criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.   Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Where these criteria are not met, but the veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Facts and Analysis

As the Veteran's service-connected disability of colitis was rated as 60 percent disabling throughout the period on appeal, he meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).

In a September 2008 vocational rehabilitation form, the Veteran reported attending some college courses and working in customer service, security, and as a police dispatcher.  In addition, he reported in an October 2011 correspondence that his colitis had prevented him from working for the last three years and that he instead had been attending college via distance learning courses.  Then, in a September 2017 VA Form 21-8940 (TDIU application), he reported that he became too disabled to work in December 2010.  He also reported graduating college and working full-time (including over 40 hours per week) for most of the time period of May 2015 to May 2017 with some time lost from illness.  The reported earnings were more than marginal.

The Veteran was afforded an examination in September 2010.  During the examination, the Veteran stated that he lost a job in December 2008 due to his colitis.  The examiner found that the disability caused him to experience frequent abdominal cramping and diarrhea that interfered with his work, schooling, and social life.  The examiner concluded that the Veteran's daily activities were drastically limited by his colitis.

Thereafter, the Veteran was afforded a VA examination in regard to his colitis in November 2013.  During the examination the Veteran reported experiencing a constant sense of being bloated or need to move his bowels.  He reported having a few days each week of increased bowel irritability and a greater sense of bloating.  He also reported taking college courses from home to accommodate his need to be near a bathroom.  The examiner noted that the Veteran had been a full-time student and care provider for his son for the past three years.  The examiner stated that the Veteran had been a state police dispatcher and then an account manager prior to becoming a full-time student.  The examiner found that the Veteran's colitis symptoms were incompatible with work requiring physical labor.  However, the examiner also found that his colitis would not be a significant impairment to work in sedentary employment where a toilet is readily available.

Although the Veteran's colitis symptoms caused him some impairment in regard to employment, it did not prevent him from securing or following a substantially gainful occupation as a result of such disability prior to March 10, 2012.  In this regard, while both the September 2010 and November 2013 examiners noted that he experienced impairment due to his colitis, neither found that he was unable to perform sedentary work as a result of this disability.  In addition, the Veteran had extensive experience in sedentary employment for many years in customer service, emergency dispatch, and account management.  Moreover, while the Veteran reported that he was too disabled to work in December 2010 and had some periods of not working, he returned to work full-time for two years in sedentary jobs following graduating college.  Furthermore, he was able to work full-time for several years even when the schedular rating was considered 100 percent disabling.

The Board is sympathetic to the Veteran's assertions regarding the impact his colitis had on him, both professionally and personally.  However, those problems were compensated by his 60 percent schedular rating for colitis prior to March 10, 2012.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, while the Veteran's service-connected colitis caused economic impairment prior to March 10, 2012, his assigned disability rating during such time contemplated his level of occupational impairment.  A TDIU claim is not purely a medical question.  Here, the Board has considered both the relevant medical evidence as well as the non-medical evidence such as work history and lay statements.

Therefore, because the evidence of record does not show functional impairment caused by the Veteran's service-connected colitis resulted in an inability to secure and follow a substantially gainful occupation prior to March 12, 2010, entitlement to a TDIU prior to such date is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Prior to March 10, 2012, a TDIU is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


